Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the claims filed 03/22/2022. 
4.	Claims 1, 11 and 16 are independent claims.
5.	The office action is made Non-Final.

Information Disclosure Statement
6.        The information disclosure statement (IDSs) submitted on 03/22/2021 and 06/03/2022 were considered by the examiner.

Claim Rejections - 35 USC § 101
7.	Claims 16-20 are rejected under 35 U.S.C. 101 because the claim(s) encompass non-statutory subject matter. Official Gazette Notice 1351 OG 212, dated February 23, 2010, states "the broadest reasonable interpretation of a claim drawn to a computer readable storage media...typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media." 
The specification Para. [0022-0025] did not limit “computer readable media” to hardware embodiment, and could include non-statutory embodiments such as a signal.

Examiner Note
8.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

11.	Claims 1-5, 11-15 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kotta et al (US 20180067819 A1) hereinafter as Kotta.

12.	Regarding claim 1, Kotta teaches a method for adaptively controlling snapshot replication of a plurality of server snapshots in a multi-tenant public cloud using snapshot service, comprising: 
receiving a plurality of snapshot requests from a plurality of clients in the multi- tenant public cloud (Abstract, Fig 1, [0015-0016], Cloud computing system 150 (multi- tenant public cloud), Each cloud computing environment 170 is associated with a particular tenant of cloud computing system 150., receiving requests for backing up multiple VMs (multi- tenant public cloud), Fig 3: create snapshot backup of VM 304, see also Fig 6); 
associating each of the plurality of snapshot requests with a service level agreement (SLA), wherein the SLA includes a corresponding completion deadline and a slippage penalty ([0025]: (a) a predicted total backup time for each VM needing backup during the next scheduling window. (b) a predicted SLA violation cost (cost metric) for each VM if not backed up)); 
calculating, by a probabilistic model of active snapshot flows of a snapshot controller component, a predicted completion time for each of the plurality of snapshot requests (Fig. 3: backup workflow; par. [0035]: In step 402 of FIG. 4, the scheduler predicts a total backup time for each VM needing backup within a current time window. In step 404, the scheduler predicts a metric representing the cost of an SLA violation for each VM needing backup if the VM is not backed up in the current time window; par. [0038]: This prediction, is performed based on trends derived from previous backups for the particular VM using an extrapolation algorithm); 
periodically determining, by the snapshot controller component, if any of the predicted completion times exceed their corresponding completion deadlines, and in response, producing a possible MISS event for an associated first snapshot (Fig. 4; par. [0051]: missed backups); and 
by the snapshot controller component in response to producing the possible MISS event, minimizing a probability of breaching fulfillment times for the multi-tenant cloud (par. [0035]: In step 406, the scheduler runs an optimization based on the backup times and the cost metrics of the VMs to determine an optimal set of backups for the current time window), comprising: 
calculating the slippage penalty for each of the plurality of snapshot requests (par. [0041]: an SLA violation cost metric); 
automatically identifying a second snapshot from among the plurality of snapshot requests, wherein the slippage penalty for the second snapshot is less than the slippage penalty for the first snapshot; and automatically throttling data transfer for the second snapshot (par. [0051]: he average cost is also 125 assuming one backup for VM4 completes. Also, there are three missed backups and three SLA violations. The missed backups must be rescheduled. However, if the processes of FIGS. 5-8 are employed, then the selected set is [VM3, VM2, VM1, VM4], The aggregated cost is 130 and the average cost is 43 (130/3), assuming the first three backups complete and one backup is missed. Therefore, the maximum number of VMs is backed up for the minimum cost).  

13.	Regarding claim 2, Kotta teaches the invention as claimed in claim 1 above and further teaches wherein the probabilistic model of active snapshot flows receives inputs comprising a current data exchange rate and a current snapshot size ([0039]).  

14.	Regarding claim 3, Kotta teaches the invention as claimed in claim 1 above and further teaches automatically stopping the data transfer for the second snapshot (Fig 4, (418)).  

15.	Regarding claim 4, Kotta teaches the invention as claimed in claim 1 above and further teaches wherein: the plurality of snapshot requests are each associated with a virtual machine (VM); and the method further comprising: determining a set of snapshot SLA options that can be offered for an image of the virtual machine based on a size of a storage volume associated with the virtual machine and the model of active snapshot flows (Fig 3).  

16.	Regarding claim 5, Kotta teaches the invention as claimed in claim 1 above and further teaches wherein the active snapshot flows comprise a plurality of active snapshots and a plurality of pending snapshots (Fig 4, (420), (422)).  

17.	Regarding claims 11-15, those claims recite a system performs the method of claims 1-5 respectively and are rejected under the same rationale.

18.	Regarding claim 16, this claim recites a computer program product for an adaptive snapshot scheduler apparatus, the computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising program instructions to perform the method of claim 1 and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

21.        Claims 6-9 and 17-20 are rejected under 35 U.S.C.103 as being unpatentable over Kotta et al (US 20180067819 A1) hereinafter as Kotta in view of Sadeghi et al (US 20130117064 A1)	 hereinafter as Sadeghi.

22.         Regarding claim 6, Kotta teaches the invention as claimed in claim 1 above, Kotta did not specifically teach automatically identifying the second snapshot comprises identifying a bottleneck.
However, Sadeghi teaches wherein automatically identifying the second snapshot comprises identifying a bottleneck ([0005], [0007], [0017-0018], [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Sadeghi’s system into Kotta’s and by incorporating Sadeghi into Kotta because both systems are related to a schedular for a cloud environment would providing a collaborative business process analysis and simulation platform operating on an internal, local enterprise network or a group of systems across multiple locations, or in a cloud-based or other environment.

23.         Regarding claim 7, Kotta and Sadeghi teach the invention as claimed in claim 6 above, and further Sadeghi teaches wherein identifying the bottleneck comprises determining whether the bottleneck is local to a data processing system or is a cloud network bottleneck ([0005], [0037], [0041]).  

24.         Regarding claim 8, Kotta and Sadeghi teach the invention as claimed in claim 7 above, and further Sadeghi teaches wherein, in response to determining the bottleneck is local to the data processing system, the second snapshot is a local snapshot having a lowest slippage penalty ([0005]).    

25.         Regarding claim 9, Kotta and Sadeghi teach the invention as claimed in claim 8 above, and further Sadeghi teaches in response to determining the bottleneck is in a cloud network, the second snapshot is a snapshot having a lowest slippage penalty in the multi-tenant public cloud ([0005]).    

26.	Regarding claims 17-20, those claims recite a computer program product for an adaptive snapshot scheduler apparatus, the computer program product comprising: one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising program instructions to perform the method of claims 6-9 respectively and are rejected under the same rationale.
CONCLUSION
27.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.

-Raghunathan et al (US 20150019707 A1).
-Thakkar et al (US 20180060184 A1).
-Marvasti et al (US 20160323157 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169